                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA

        Matthew Bradley
                                                          Civil Action No. 5:19-cv-249
        Plaintiff,

  vs.
                                                              UNOPPOSED MOTION TO
  Analytical Grammar, Inc.                                    WITHDRAW AND SUBSTITUTE
                                                              COUNSEL
        Defendants.



        Plaintiff Matthew Bradley (“Plaintiff”) requests permission for Seth Hudson to withdraw
as attorney of record for Plaintiff and for Albert P. Allan of Allan IP Litigation to appear as
counsel for Plaintiff. The withdrawal of Seth Hudson is not sought for delay.


        On November 11, 2019, the undersigned communicated with Mr. Dan Booth and
Christopher Thomas, counsel for Defendant Analytical Grammar, Inc., regarding the merits of
this motion. Mr. Booth advised that he is unopposed to this motion.


        WHEREFORE, Plaintiff respectfully requests that Seth Hudson be permitted to
withdraw as attorneys of record for Plaintiff and that Albert P. Allan of Allan IP Litigation be
permitted to appear for Plaintiff.


        Respectfully submitted, this the 17th day of November 2019.


                                              CLEMENTS BERNARD WALKER

                                              s/ Seth L. Hudson
                                              Seth L. Hudson (NC Bar No. 32259)
                                              4500 Cameron Valley Parkway, Suite 350
                                              Charlotte, NC 28211
                                              Phone 704.790.3600
                                              Fax 704.366.9744
                                              shudson@worldpatents.com
                                              (Attorneys for Plaintiff)




            Case 5:19-cv-00249-FL Document 23 Filed 11/17/19 Page 1 of 4
                           /s/Richard Liebowitz
                           Richard Liebowitz
                           11 Sunrise Plaza, Suite 305
                           Valley Stream, NY 11580
                           Tele: 516-233-1660
                           RL@LiebowitzLawFirm.com

                           /s/Al Allan
                           Allan IP Litigation
                           409 East Boulevard, Suite 201
                           Charlotte, NC 28203
                           Tele: 704-371-5605
                           AlAllan@AllanIPLigitation.com
                           Counsel for Plaintiff




Case 5:19-cv-00249-FL Document 23 Filed 11/17/19 Page 2 of 4
Case 5:19-cv-00249-FL Document 23 Filed 11/17/19 Page 3 of 4
                             CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of November, 2019, I electronically filed the
foregoing UNOPPOSED MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL with
the Clerk of Court using the CM/ECF system serving the following CM/ECF participants:



                                         /s/Richard Liebowitz
                                         Richard Liebowitz
                                         11 Sunrise Plaza, Suite 305
                                         Valley Stream, NY 11580
                                         Tele: 516-233-1660
                                         RL@LiebowitzLawFirm.com

                                                 (Attorneys for Plaintiff)




         Case 5:19-cv-00249-FL Document 23 Filed 11/17/19 Page 4 of 4
